DETAILED ACTION
Disposition of Claims
Claims 82-98 were pending.  Claims 1-81 have been cancelled.  Amendments to claims 82 and 85-86 are acknowledged and entered.  Claims 82-98 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2021/0205437A1, Published 07/08/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 06/24/2022 regarding the previous Office action dated 03/25/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Terminal Disclaimer
The terminal disclaimer filed on 06/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 10,973,902; 10,596,249; and 10,183,072 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
(New objection.)  Claim 84 is objected to because of the following informalities:  it is requested that the first recitation of an abbreviation be preceded by its unabbreviated version (e.g. “…the recombinant virus is not Tilapia Lake Virus (TiLV).”).  Also the use of “TiLV virus” is redundant (e.g. either “TiL virus” or “TiLV”).  Appropriate correction is required.



Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 82-83 and 85-98 under 35 U.S.C. 101 is withdrawn in light of the amendments to the claims. 


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 85 and 86 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims.

(New rejection – necessitated by amendment.)  Claims 82 and 85 and dependent claims 83-84 and 86-98 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear from the wording of the claim if there is meant to be only one TiLV sequence in the expression vector/plasmid construct, namely one chosen from SEQ ID NOs: 2-8 and 10-11, or if there are meant to be at least two.  For instance, the first nucleic acid sequence derived from a TiLV as recited in lines 1-2 is the at least first TiLV sequence and the second TiLV sequence is chosen from SEQ ID NOs: 2-8 and 10-11.  From the further wording of the claim, it is unclear if the base of the expression construct is heterologous to the inserted TiLV sequences, because one interpretation is that the “expression construct” is that which already comprises the TiLV sequences, so then the last limitation appears to be stating the entire expression construct is heterologous to the inserted TiLV sequences, which is confusing.  It is suggested the claim language be amended to clearly recite the following: 1) the “base” used as the expression construct/plasmid/vector, etc., and 2) the desired number of heterologous TiLV genes inserted into said expression construct.  Depending on the interpretation chosen, two possible options are provided below:
“82. An engineered nucleic acid expression construct capable of driving the expression of heterologous genes, wherein said expression construct is not based upon Tilapia Lake virus (TiLV), and wherein said expression construct comprises at least the following heterologous genes: 
a) at least one nucleic acid sequence derived from a Tilapia Lake virus (TiLV) operably linked to a promoter for directing its expression; and
b) a nucleic acid sequence chosen from the group consisting of SEQ ID NOs: 2-8 and 10-11 operably linked to a promoter for directing its expression.”

“82. An engineered nucleic acid expression construct capable of driving the expression of heterologous genes, wherein said expression construct is not based upon Tilapia Lake virus (TiLV), and wherein said expression construct comprises at least the following heterologous gene: 
a) a nucleic acid sequence chosen from the group consisting of SEQ ID NOs: 2-8 and 10-11 operably linked to a promoter for directing its expression.”

Further, as it appears as though the claim is attempting to claim that the expression construct itself is not TiLV, it is unclear why the limitations of instant claims 84 would be required to further limit claim 82 under at least one interpretation. 
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claims 82 and 85 are rejected on the grounds of being indefinite.  Claims 83-84 and 86-98 are also rejected since they depend from claim 82 or 85, but do not remedy these deficiencies of claim 82 or 85.





Claim Rejections - 35 USC § 112(d); Fourth Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 85-86 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of the amendments to the claims. 



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 82-83 and 85-98 under 35 U.S.C. 102(a)(1) as being anticipated by Eyngor et. al. (Eyngor M, et. al. J Clin Microbiol. 2014 Dec;52(12):4137-46. Epub 2014 Sep 17; PRIOR ART OF RECORD; hereafter “Eyngor”) as evidenced by Bacharach et. al. (Bacharach E.  Tilapia lake virus clone 7450 hypothetical protein gene, partial cds GenBank: KJ605629.1.  Dep. 03/20/2014.; PRIOR ART OF RECORD; hereafter “Bacharach”), is withdrawn in light of the amendments to the claims.


Double Patenting
The text regarding nonstatutory double patenting was set forth in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 82-98 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,183,072 is withdrawn in light of the filing and acceptance of the terminal disclaimer over the ‘072 patent. 

(Rejection withdrawn.)  The rejection of Claims 82-98 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-24 of U.S. Patent No. 10,596,249 is withdrawn in light of the filing and acceptance of the terminal disclaimer over the ‘249 patent.

(Rejection withdrawn.)  The rejection of Claims 2-98 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,973,902 is withdrawn in light of the filing and acceptance of the terminal disclaimer over the ‘902 patent.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  SEQ ID NO:2-8 and 10-11 at 60% or more identity are only disclosed in prior family applications and are not available as prior art.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648